DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Request for Continued Examination (RCE) filed on 7/25/2022. Claims 1, 3-7, 9-11, 13-17, and 19-22 are pending in the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, 11, 13-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2017/0236097 A1) in view of Dotan-Cohen et al.(US 2020/0401612 A1, hereinafter Dotan-Cohen), and Dhara et al. (US 2014/0372162 A1, hereinafter Dhara).

	Regarding claim 1, Smith teaches an agent apparatus comprising: 
interface circuitry configured to obtain information data regarding a user [Fig. 4, 410-420, paragraph 0093, 0099]; and
analysis circuitry configured to: parse information data to determine detected and derived information data (parsed information data, paragraph 0099);
analyze the detected and information data for planning an event and determine an analysis result [Fig. 4, 410-420, para 93-99, captures details of event request (i.e. to, from, subject, etc.)]; 
map the event to a set of predefined templates being representative of different types of events based on the analysis result [Fig. 4, (430), Para. 117, determines template to be used for the requested event]; 
select a predefined plan template from the set of predefined plan templates that matches the event [Fig. 4, (430), Para. 117, select template and additional options for event to be sent to attendees]; and 
generate a plan for the event based on the predefined plan template [Fig. 4, (440, 452), Paras. 164, 173, event is scheduled and sent].
Smith does not appear to expressly teach compute a probability for a user activity based on a statistical analysis of past user activities of the user and the derived information data;
set an event for the user activity based on the probability for the user activity;  
analyze the derived information data for planning the event for the user activity and determine an analysis result.
Dotan-Cohen teaches an interface configured to obtain information data including derived information data [Fig. 6 steps 610-620, Para. 0138-0139, a set of possible user intentions associated with the user interaction are determined],
compute a probability for a user activity based on a statistical analysis of past user activities of the user [Fig. 6 step 630, Para. 0140,0131-0132, an inferred user activity pattern is accessed., paragraph 0140, 0131-0132, user activity determined paragraph 0028-0029] and the derived information data [(Fig. 6, step 650, select a subset of words most consistent with the probable future activity event.  Embodiments of step 750 determine the words most likely spoken by the user, from the set of possible spoken words determined in step 720, paragraph 0154]; 
set an event for the user activity based on the probability for the user activity [Fig. 6, step 640, Para. 0141, determine a probable future activity event based on the inferred activity pattern];
analyze the derived information data for planning the event for the user activity and determine an analysis result [Fig. 6, step 650, Para. 0143-0145 select the user intent that is most consistent with the probably future activity.  Embodiments of step 650 determine the user intention, from the set of possible user intents determined in step 620, that is most consistent with the probably future activity].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to comprise an interface configured to obtain information data including derived information data; compute a probability for a user activity based on a statistical analysis of past user activities of the user and the derived information data; set an event for the user activity based on the probability for the user activity; analyze the derived information data for planning the event for the user activity and determine an analysis result. One would have been motivated to make such a combination to provide improved user experiences by predicting the user’s intent in real time and ahead of the specific time.
Smith does not appear to expressly teach the predefined plan template defining requirements needed to generate a plan based on the predefined plan template;
retrieve requirements defined by the predefined plan including
creating a broadcast list based on the detected and derived information data, and
providing options for the event to the user and receiving answers regarding options for the event from the user through the interface circuitry; 
generate the plan for the event for the user activity based on the predefined plan template using retrieved requirements: and 
broadcasting the plan generated to the broadcast list.
Dhara teaches the predefined plan template defining requirements needed to generate a plan based on the predefined plan template [Para. 0027, 0032, Fig. 2 Attendees 210];
retrieve requirements defined by the predefined plan including creating a broadcast list based on the detected and derived information data [if the host 102 left the attendees field 210 blank, the contextual calendaring server 100 can coordinate with a suggestion generator 112 to determine, based on the available or provided context information, which attendees to suggest….the contextual calendaring server 100 determined that Carol and Dmitri are mandatory attendees, ….The contextual calendaring server 100 can make this determination based on participation in prior related calendar appointments, relevance to the indicated subject matter of the event, and so forth, Para. 0032-0033, 0031], and
providing options for the event to the user and receiving answers regarding options for the event from the user through the interface circuitry [Fig. 2 -Fig. 5]; 
generate the plan for the event for the user activity based on the predefined plan template using retrieved requirements [Fig. 2 illustrates an example user interface dialog for creating a new context-based appointment): and 
broadcasting the plan generated to the broadcast list [sending out an invite to attendees 104,106, Fig. 1].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to comprise teach the predefined plan template defining requirements needed to generate a plan based on the predefined plan template; retrieve requirements defined by the predefined plan including creating a broadcast list based on the detected and derived information data, and providing options for the event to the user and receiving answers regarding options for the event from the user through the interface circuitry; generate the plan for the event for the user activity based on the predefined plan template using retrieved requirements: and broadcasting the plan generated to the broadcast list. One would have been motivated to make such a combination because providing the required attendees would prevent rescheduling the event [Dhara para. 0005].

	Regarding claims 3 and 13, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Simth further teaches wherein the analysis circuitry is further configured to compile the information data and then to parse event related information [Fig. 4, 410-420, para 0117, captures details of event request (i.e. to, from, date, time, location subject, etc.)];

	Regarding claims 4 and 14, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Smith further teaches wherein the interface circuitry is further configured to use instant messaging for providing at least one of: a plan, a recommendation of an event, and a notification [Figs. 4, email system providing a plan and/or recommended event) based on the gathered information].

	Regarding claims 5 and 15, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Smith further teaches wherein the analysis circuitry is further configured to recommend an event and to provide a plan for the recommended event, based on the information data [the scheduling process by recommending a meeting time given the attendees, their schedules, and any relevant meeting variables., para 0006].

	Regarding claims 6 and 16, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Smith further teaches wherein the analysis circuitry is further configured to detect a sudden event based on the information data [Para. 0121 user may be provide tools to enable them to edit their own event preference record/data].

	Regarding claims 7 and 17, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 6 as described above. Smith further teaches wherein the analysis circuitry is further configured to provide an alert notification to the user associated with the detected event [Para. 79, a notification unit to notify user(s) of upcoming events].

	Regarding claims 9 and 19, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Smith further teaches wherein the analysis circuitry is further configured to recommend a frequently performed user activity as a recommended event [Paras. 50, 168-171, using past activities and calendar events to assist in the creation and recommendation of events and persons to be included in each event].


	Regarding claim 11, a method for controlling an agent apparatus embodying the limitations recited in claim 1. Therefore claim 11 is rejected under similar rationale. 
	
	Regarding claim 21, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 11 as described above. Smith further teaches wherein, on condition that the event does not map to any predefined plan template in the set of predefined plan template, generating a new template for the event [Para. 0117, the Scheduler uses the information extracted from the event request message to determine one or more possible options for the date, time, location, etc. of the event or meeting (as suggested by step or stage 430 of FIG. 4(a)].

	Regarding claim 22, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Smith further teaches wherein, on condition that the event does not map to any predefined plan template in the set of predefined plan template, the circuitry is further configured to generate a new template for the event [Para. 0117, he Scheduler uses the information extracted from the event 
request message to determine one or more possible options for the date, time, location, etc. of the event or meeting (as suggested by step or stage 430 of FIG. 4(a)].

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dotan-Cohen et al., Dhara et al. and Weksler et al. (US 2017/0221013 A1).

	Regarding claims 10 and 20, Smith as modified by Dotan-Cohen and Dhara teaches all of the limitations of claim 1 as described above. But, neither Smith nor Dotan-Cohen do not explicitly teach wherein the analysis circuitry further configured to track users associated with a planned event, based on the start time and the location of the planned event.
	However, Weksler teaches wherein the circuitry is further configured to track users associated with a planned event, based on the start time and the location of the planned event [Fig. 3, (304-306), Paras. 35-38, using GPS information for each user associated with an event].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, Dotan-Cohen, Dhara to incorporate the user location information related to each event of Weksler to allow the system to determine whether the user is preoccupied or not prior to each event, determining the availability of each user. A person having ordinary skill in the art would have been motivated to modify and include the user location information related to each event to allow the user to more accurately determine the available of one’s calendar based on location information, creating an efficient and user friendly system.

Response to Arguments
Applicant’s arguments and Amendment with respect to the 35 USC § 101 rejection haven fully considered and are persuasive. The rejection has been withdrawn.
Applicant’s prior art arguments have been considered but are moot in view of the rejection presented above.;

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chakra US 20090307045 A1 teaches determining relevant candidate participants is based on user-defined meeting rules, wherein the meeting rules are stored in a meeting rules database associated with the electronic calendar, wherein the meeting rules can be associated with any one or more of the meeting topic, meeting participants, and meeting keywords.
Koolwal et al. US-20160173436-A1 teaches user interface (UI) displayed in Fig. 1, where an event organizer may use to generate an event proposal. Fig. 2 illustrates an example UI for specifying details of an event proposal. Fig. 3 illustrates an example UI for selecting groups of invitees to invite to an event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171